Citation Nr: 1758652	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for August 22, 2014; however, the Veteran failed to appear.  His representative contacted VA that same day and indicated that the Veteran was unable to attend the hearing and requested that the case be forwarded to the Board for final appellate disposition.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d), (e)(2017)

In a September 2017 rating decision, the RO granted entitlement to service connection for an acquired psychiatric disorder, cervical spondylosis and degenerative disc disease, and thoracic spondylosis disabilities.  As these were grants of benefits in full, these issues are no longer on appeal. 

These matters were remanded in February 2017 and have been returned to the Board for appellate review and are addressed in the REMAND portion of the decision below as they are again, REMANDED to the Agency of Original Jurisdiction (AOJ).









REMAND

The Veteran asserts that he has a bilateral shoulder disorder that is related to active duty service.  At his June 2011 VA joints examination, he reported that during his military service, he suffered a fall onto his head with questionable loss of consciousness and since active duty, was subsequently involved in a rear end car accident which intensified his shoulder symptoms.  To date, the Veteran has not been scheduled for a VA shoulder disorder examination and should be afforded an examination on remand.

Additionally, upon VA examination in June 2011, the Veteran was diagnosed with a right knee strain with evidence of laxity anteriorly and left knee strain with minimal medial laxity/instability with iliotibial band syndrome.  The examiner opined that the Veteran's current left knee symptoms are the proximate result of left knee symptoms noted in service due to a similar physical exam profile today.  However, the VA examiner did not provide a medical opinion with regard to the Veteran's right knee diagnosis.

Thereafter, in a November 2011 VA Addendum, radiographic imaging of the Veteran's bilateral knees were determined unremarkable and the examiner indicated the "results do not change diagnosis."

In light of this evidence, the Board finds clarification is needed to address whether the Veteran has a diagnosed right knee disorder and if so, to determine the nature and etiology of any right knee diagnosis.  Accordingly, a VA knee examination is also warranted on remand.  

Updated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA joint examination to determine the nature and etiology of any bilateral shoulder disorder and right knee disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  The VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all diagnosed right knee disabilities and bilateral shoulder disabilities which are currently manifested, or which have been manifested during the appeal period.  

The examiner should specifically address the June 2011 VA examiner's diagnosis of right knee strain with evidence of laxity anteriorly testimony that acute arthritis and the November 2011 VA examiner's addendum indicating unremarkable radiographic imaging of the bilateral knees and "results do not change diagnosis."

b) For each right knee diagnosis, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current right knee disability was either incurred in, or is otherwise related to, the Veteran's military service?

c) For each shoulder diagnosis, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current shoulder disability was either incurred in, or is otherwise related to, the Veteran's military service?

The complete rationale for all opinions should be set forth. The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the above development has been completed, readjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



